Citation Nr: 1439416	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  97-28 067	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a rating greater than 40 percent for bilateral sensorineural hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to February 1965.  He died in June 2014.

The issue of entitlement to a compensable evaluation for hemorrhoids is before the Board of Veterans' Appeals (Board) following a November 2013 memorandum decision of the United States Court of Appeals for Veterans Claims (CAVC or "the Court") vacating the Board's November 2007 denial of the claim and remanding it for further consideration by the Board.  The issue was originally on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran and his wife testified at a hearing before the Board in September 2007 and the transcript is of record.

The issues of entitlement in an increased evaluation for bilateral hearing loss and entitlement to TDIU are before the Board on appeal from a November 2009 rating decision of the RO in Cleveland, Ohio.  The claims were thereafter handled and adjudicated by the RO in Waco, Texas. 


FINDINGS OF FACT

In August 2014 the Board was notified by the Social Security Administration (SSA), that the Veteran died in June 2014.





CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal as to entitlement to a compensable rating for hemorrhoids is dismissed.

The appeal as to entitlement to a rating greater than 40 percent for bilateral sensorineural hearing loss is dismissed.

The appeal as to entitlement to a total disability rating based on individual unemployability (TDIU) is dismissed.



		
ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


